J-S02038-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

AHLEEM GREDIC

                            Appellant                No. 313 EDA 2015


       Appeal from the Judgment of Sentence Entered January 16, 2015
            In the Court of Common Pleas of Philadelphia County
               Criminal Division at No: CP-51-CR-0001198-2014


BEFORE: SHOGAN, LAZARUS, and STABILE, JJ.

MEMORANDUM BY STABILE, J.                              FILED MAY 24, 2016

        Ahleem Gredic, Appellant, appeals from the judgment of sentence

entered January 16, 2015 in the Court of Common Pleas of Philadelphia

County sentencing him to three and one-half to ten years’ incarceration.

Upon review, we affirm.

        Following a waiver trial, Appellant was found guilty of possessing a

firearm with an altered manufacturer’s number, carrying a firearm without a

license, carrying a firearm on a public street in Philadelphia, and possessing

an instrument of crime.1 On January 16, 2015, the trial court imposed an

aggregate sentence of three and one-half to ten years’ incarceration.

Appellant filed a notice of appeal and a Pa.R.A.P. 1925(b) statement as

____________________________________________


1
    18 Pa.C.S.A. §§ 6110.2, 6106, 6108, and 907, respectively.
J-S02038-16



ordered by the trial court.          The trial court’s Pa.R.A.P. 1925(a) opinion

followed.

       The factual background of this case, as found by the trial court, is as

follows:

              On December 28, 2013, at about 11:50 p.m., Mr. Marquan
       Hill was a guest at a party in the area of 62 nd and Wheeler
       Streets when he accidently bumped Appellant and later
       apologized[.] (N.T. 10/27/14, 9-11).         Despite the apology
       Appellant began arguing with Mr. Hill’s girlfriend, and threatened
       to assault her[.] (N.T. 10/27/14, 9-11, 12). Mr. Hill intervened
       and after he did so, Appellant warned it wasn’t over at which
       time Appellant reached for a black gun located in the waistband
       of his pants. (N.T. 10/27/14, 14 -15). Upon seeing the handle
       of a gun, Appellant [sic] turned to walk away and heard a girl
       yell, “He has a gun. He has a gun.”[2] (N.T. 10/27/14, 15, 22-
       24). This unknown girl stopped Appellant from fully removing
       the gun from his waistband. (N.T. 10/27/14,14-15, 28-30).

             Following the encounter, Mr. Hill left the party. As he was
       walking on the street, a car pulled up next to him, (N.T.
       10/27/14, 24) and someone with a gun jumped out of the car
       and began chasing Mr. Hill. (N.T. 10/27/14, 25-26). Mr. Hill
       began running and as he did so he passed a police station where
       he was stopped by a police officer who asked him why he was
       running. (N.T. 10/27/14, 26). Mr. Hill told the officer about the
       incident and provided a description of the Appellant. (N.T.
       10/27/14, 26-27). Although Mr. Hill expressed that he did not
       want to do so, the police placed Mr. Hill and his girlfriend in a
       police car and drove them around the neighborhood. (N.T.
       10/27/-14, 27-28). While in the police car, Mr. Hill observed
       police placing Appellant under arrest. (N.T. 10/27/14, 28).


____________________________________________


2
  We believe this is a typo, not an incorrect recitation of the facts. At the
referenced point in the transcript, Mr. Hill saw the handle of a gun on
Appellant’s hip, and then Mr. Hill, not Appellant, turned to walk away.



                                           -2-
J-S02038-16


           Police thereafter interviewed Mr. Hill.      During the
     interview, he identified a gun depicted in a photograph as the
     firearm he saw in Appellant’s possession at the party based on
     the weapon’s grip. (N.T. 10/27/14, 31-33).

            Philadelphia Police Officer Marc Marchetti was standing
     outside the 12th District Police Station when Mr. Hill ran up to
     him and said that there was guy chasing him with a gun. (N.T,
     10/29/14, 5-6).        Mr. Hill described Appellant and Officer
     Marchetti and his partner placed Mr. Hill and his girlfriend into a
     police car and drove to the location of the party.            (N.T.
     10/29/14, 5-6).        Upon arrival Officer Marchetti identified
     Appellant from the description given by Mr. Hill.             (N.T.
     10/27/14, 6). Upon approach, Appellant fled northbound on 65 th
     Street after Officer Marchetti asked him not to run. Officer
     Marchetti’s partner pursued Appellant on foot as Officer
     Marchetti drove after Appellant.         (N.T. 10/29/14, 6-7).
     Appellant was apprehended soon thereafter at which time Mr.
     Hill identified Appellant. Id.

           When the frisk of Appellant did not yield a firearm, Officer
     Marchetti traced the route taken by Appellant during his flight.
     (N.T. 10/29/14, 11). An unidentified neighbor told the officer
     that a handgun was sitting atop a tire of a vehicle parked on the
     street at which time it was recovered. (N.T, 10/29/14, 11).

           Philadelphia Police Detective Robert Daly, who was
     assigned to investigate the incident, went to the location where
     the gun was found by Officer Marchetti, (N,T. 10/29/14, 28). He
     recovered the gun after photographing it. Upon examination, he
     observed that the weapon’s serial number had been obliterated
     and that it was loaded with one live round. (N.T. 10/29/14, 28,
     30-31). A subsequent examination of the weapon indicated that
     the weapon was operable. (N.T. 10/29/14, 33).

           In his defense, Appellant introduced evidence by way of
     stipulation indicating that Officer Marchetti’s partner did not
     witness Appellant discard anything during the pursuit and that
     DNA and fingerprint analyses did not definitively connect the gun
     to Appellant. (N.T. 10/29/14, 34-35).

T.C.O., 5/24/15, 2-3.

     On appeal, Appellant presents one issue for our review.


                                    -3-
J-S02038-16



      Where the evidence was insufficient to prove that the defendant
      transported a gun he allegedly possessed inside a private
      dwelling to the location on a public street where a gun was later
      found (in other words, that the found gun was the same gun that
      the defendant allegedly earlier possessed), was not the evidence
      insufficient to prove that the defendant carried a firearm on a
      public street or property in Philadelphia in violation of 18 Pa.C.S.
      § 6108, and was not the evidence also insufficient to prove that
      the defendant possessed a firearm with an altered
      manufacturer’s number in violation of 18 Pa.C.S. § 6110.2?

Appellant’s Brief at 3. Stated otherwise, Appellant challenges the sufficiency

of the evidence to convict him of carrying a firearm on a public street in

Philadelphia and possessing a firearm with an altered manufacturer’s

number because the evidence does not support a finding that the gun found

on the street was placed there by Appellant.

      Our standard of review on sufficiency of evidence claims is well-

settled:

            The standard we apply in reviewing the sufficiency of
            the evidence is whether viewing all the evidence
            admitted at trial in the light most favorable to the
            verdict winner, there is sufficient evidence to enable
            the fact-finder to find every element of the crime
            beyond a reasonable doubt. In applying the above
            test, we may not weigh the evidence and substitute
            our judgment for the fact-finder. In addition, we
            note that the facts and circumstances established by
            the Commonwealth need not preclude every
            possibility of innocence. Any doubts regarding a
            defendant’s guilt may be resolved by the fact-finder
            unless the evidence is so weak and inconclusive that
            as a matter of law no probability of fact may be
            drawn from the combined circumstances.            The
            Commonwealth may sustain its burden of proving
            every element of the crime beyond a reasonable
            doubt by means of wholly circumstantial evidence.

                                     -4-
J-S02038-16


            Moreover, in applying the above test, the entire
            record must be evaluated and all evidence actually
            received must be considered. Finally, the [finder] of
            fact while passing upon the credibility of witnesses
            and the weight of the evidence produced, is free to
            believe all, part or none of the evidence.

Commonwealth v. Fabian, 60 A.3d 146, 150 -151 (Pa. Super. 2013)

(citation omitted), appeal denied, 69 A.3d 600 (Pa. 2013). Moreover, “[t]his

standard of deference is not altered in cases involving a bench trial, because

the province of a trial judge sitting without a jury is to do what a jury is

required to do.” Commonwealth v. Lee, 956 A.2d 1024, 1027 (Pa. Super,

2008) (internal quotation marks and citation omitted), appeal denied, 964
A.2d 894 (Pa. 2009).

      In disposing of Appellant’s sufficiency claims, the trial court provided

the following analysis:

             Instantly, the credible evidence presented at the trial
      shows that Appellant displayed the handle of the gun to [Mr. Hill]
      who thereafter left the party. Later, Mr. Hill lodged a complaint
      with the police who then drove him around the neighborhood in
      search of, inter alia, Appellant. When Appellant was spotted by
      the police, he fled after being asked by the police not to do so.
      Subsequent thereto, police recovered a firearm along the route
      Appellant fled which [Mr. Hill] identified as the weapon he had
      earlier seen in Appellant’s possession at the party.

            This evidence was more than sufficient to prove beyond a
      reasonable doubt that the gun seized by police was the same
      one observed earlier by [Mr. Hill] and that Appellant possessed it
      on a public street. [Mr. Hill’s] identification of the gun coupled
      with Appellant’s flight was sufficient to establish that he placed
      the gun on top of the tire where police found it. See
      Commonwealth v, Lopez, 57 A.3d 74,-80 (Pa. Super. 2012)
      ("The Commonwealth may sustain its burden by means of wholly
      circumstantial evidence and the fact that the evidence

                                    -5-
J-S02038-16


         establishing a defendant's participation in a crime is
         circumstantial does not preclude a conviction where the
         evidence, coupled with the reasonable inferences drawn
         therefrom, overcomes the presumption of innocence.") (citations
         omitted); Commonwealth v. Hopkins, 747 A.2d 910 (Pa.
         Super. 2000) (circumstantial evidence was sufficient to support
         the reasonable inference that appellant traveled at least some
         distance on a public street with gun). See also Commonwealth
         v. Pestinikas, 617 A.2d 1339, 1347 -1348 (Pa. Super. 1992)
         (holding that it is well -settled that any attempt by a defendant
         to flee or "otherwise engage in conduct designed to avoid
         apprehension or prosecution" may "form a basis from which guilt
         may be inferred.").

T.C.O., 6/24/15, at 10. We agree with the trial court that the evidence at

trial, viewed in a light most favorable to the Commonwealth as the verdict

winner, supports Appellant’s convictions for carrying a firearm on a public

street     in    Philadelphia      and      possessing   a    firearm   with    an    altered

manufacturer’s number. The evidence considered by the trial court supports

the findings that the gun Appellant displayed to Hill at the party was in fact

the same gun recovered on the street along the same route taken by

Appellant immediately after Appellant fled from the police.                     Appellant’s

sufficiency claims fail.

         While raising sufficiency claims, we note that many of Appellant’s

arguments take issue with credibility determinations and weight assigned

evidence        by   the   trial   court.      Appellant     claims   that   “the    evidence

overwhelmingly rebutted the conclusion that the gun the defendant allegedly

earlier possessed was the same gun subsequently found in the wheel well of

a vehicle on the street.” Appellant’s Brief at 9. Appellant argues that Mr.


                                               -6-
J-S02038-16


Hill never saw the entire gun and, while he based his identification of the

weapon on its grip alone, Mr. Hill never mentioned the “distinctive” silver

strip on the grip. Appellant’s Brief at 9, 14. Appellant further argues that,

although two officers pursued Appellant, neither of them saw Appellant

discard anything and it “seems likely” that the officer pursuing Appellant on

foot never lost sight of Appellant.    Appellant’s Brief at 14.   Additionally,

Appellant alleges that the fact that no fingerprint or DNA evidence

discovered on the found weapon supports the theory that the weapon

belonged to the other male with a weapon reported to be in the same

location as Appellant that evening. Appellant’s Brief at 15-16. The weight

assigned evidence is exclusively for the finder of fact who is free to believe

all, part, or none of the evidence, and to determine the credibility of the

witnesses.   Commonwealth v. Small, 741 A.2d 666 (Pa. 1999).            As an

appellate court, we cannot substitute our judgment for that of the fact-

finder. Id. In fact, we may only reverse a verdict if it is so contrary to the

evidence as to shock one’s sense of justice. Id. Since we do not find that to

be the case here, we affirm the Appellant’s judgment of sentence.

      Judgment of sentence affirmed.




                                      -7-
J-S02038-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/24/2016




                          -8-